DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the information disclosure statement (IDS) filed on 12/03/2020 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 2, 5, 11, 12, 15, 18 and 20: limitations “the one signal interface is configured to be coupled to a top-side connector” are ambiguous because is id not clear whether the top-side connector is actually connected.
Regarding Claims 2-10 - the claims are rejected based on their dependent status from Claim 1. Regarding Claims 12-17 - the claims are rejected based on their dependent status from Claim 11. Regarding Claims 19 and 20 - the claims are rejected based on their dependent status from Claim 18.

Regarding claims 2, 12 and 19: limitations “a top-side connector” are unclear. If a top-side connector in claim 2 is the same as a top-side connector in claim 1, then it should be - the top-side connector- for proper antecedent basis. 

Regarding claims 5, 15 and 20: limitations “a second top-side” are unclear. The second top-side of what? of the top-side connector? It is unclear what the applicant is trying to claim. There is no information about second top-side in the Specification. 

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.1.	Claims 1-4, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2006/0228855) hereinafter Min in view of VACCANI (US 2009/0121735) hereinafter VACCANI.


VACCANI discloses the extended region (seen in fig. 1B) has at least one signal interface (114) on the extended region of the substrate (102), wherein the one signal interface is configured to be coupled to a top-side connector (114A, 114b) [0005] , wherein the one signal interface is along a same plane as the processor die (112).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min the extended region has at least one signal interface on the extended region of the processor substrate, wherein the one signal interface is configured to be coupled to a top-side connector, wherein the one signal interface is along a same plane as the processor die, as taught by VACCANI in order to provide necessary connections of the apparatus. 

Regarding claim 11: Min discloses a system comprising: a processor die (210); the package including: a processor substrate (220) having a region extended away from the processor die (210), wherein the processor die (210) is mounted on the processor substrate (220); and an interposer (250) coupled to the processor substrate (220) and a motherboard [0019] (not shown). Min is silent with respect to a memory; a processor die coupled to the memory; and a package to encase the processor die, wherein the extended region has at least one signal interface on the extended region of the processor substrate, wherein the one signal interface is configured to be coupled to a top-side connector, wherein the one signal interface is along a same plane as the processor die.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min a memory; a processor die coupled to the memory; and a package to encase the processor die, wherein the extended region has at least one signal interface on the extended region of the processor substrate, wherein the one signal interface is configured to be coupled to a top-side connector, wherein the one signal interface is along a same plane as the processor die, as taught by VACCANI in order to provide necessary connections of the apparatus. 

Regarding claims 2, 12 and 19, VACCANI further discloses that the at least one signal interface is configured to be coupled to a top-side connector (114A, 114B) such that the top-side connector is on a same plane as the processor die (112).

Regarding claims 3 and 13, VACCANI further discloses that the processor die (112) is mounted on the processor substrate (102) away from the extended region of the processor substrate fig. 2.

Regarding claims 4 and 14, Min further discloses that the interposer (250) is extended along the direction of the extended region of the processor substrate (220).

s 5, 15 and 20 are rejected under 35 U.S.C. 103, as being unpatentable over Min in view of VACCANI, as applied to claims 4, 14 and 18 respectively above, and further in view of  McLaren et al. (US 2015/0003841) hereinafter McLaren.

Regarding claims 5 and 15: Min, as modified by the teaching of VACCANI discloses the apparatus (or system) having all of the claimed features as discussed above with respect to claim 4 (14), wherein the interposer (250, Min). It doesn’t explicitly teach an extended region of the interposer, along the direction of the extended region of the processor substrate, is configured to be directly connected to a second top-side connected via an interface on the interposer.
McLaren discloses an apparatus figs. 1-3 an extended region of the interposer (301), along the direction of the extended region of the processor substrate (140), is configured to be directly connected to a second top-side (of the connector (340-1)) connected via an interface on the interposer (301).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min and VACCANI an extended region of the interposer, along the direction of the extended region of the processor substrate, is configured to be directly connected to a second top-side connected via an interface on the interpose, as taught by McLaren in order to provide compact design of the apparatus. 

Regarding claim 20: Min, as modified by the teaching of VACCANI discloses the method having all of the claimed features as discussed above with respect to claim 18, 
comprising: extending the interposer (250, Min) along the direction of the extended region of the processor substrate (220). It doesn’t explicitly teach configuring the interposer to be directly connected to a second top-side connected via an interface on the interposer.
McLaren discloses an apparatus figs. 1-3 an extended region of the interposer (301), along the direction of the extended region of the processor substrate (140), is configured to be directly connected to a second top-side (of the connector (340-1)) connected via an interface on the interposer (301).


4.3.	 Claims 6-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of  VACCANI, as applied to claims 4, 14 and 1 respectively above, and further in view of  Dang et al. (US 7474540) hereinafter Dang.

Regarding claims 6 and 16: Min, as modified by the teaching of VACCANI discloses the apparatus (the system) having all of the claimed features as discussed above with respect to claim 4 (or 14). It doesn’t explicitly teach the interposer comprises a reflow grid array (RGA).
Dang discloses the interposer 12, fig. 1 is a reflow grid array (RGA) 41, 46 (col 1:25-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min and VACCANI the interposer comprises a reflow grid array (RGA), as taught by Dang in order to facilitate removal, attachment and testing of electronic components, as taught by Dang (col. 1:16-19).

Regarding claim 7: Min, as modified by the teaching of VACCANI and Dang discloses the apparatus having all of the claimed features as discussed above with respect to claim 6. It doesn’t explicitly teach the RGA comprises heat traces to distribute heat
uniformly in the RGA.
Dang discloses the interposer 12, fig. 1 the RGA 41, 46 (col 1:25-35).has heat traces 74 to distribute heat uniformly in the RGA.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min, VACCANI and Dang the RGA comprises heat traces to distribute heat uniformly in the RGA, as 

Regarding claim 8: Min, as modified by the teaching of VACCANI and Dang discloses the apparatus having all of the claimed features as discussed above with respect to claim 6. It doesn’t explicitly teach the RGA comprises heat traces to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA.
 Dang discloses the RGA fig. 1 has heat traces 74 to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA 41, 46 (col 1:25-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min and VACCANI the RGA comprises heat traces to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA., as taught by Dang in order to facilitate removal, attachment and testing of electronic components, as taught by Dang 
(col. 1:16-19).

Regarding claim 9: Min, as modified by the teaching of VACCANI discloses the apparatus having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach the processor substrate comprises a substrate of a ball grid array (BGA).
 Dang discloses the substrate 5 is a substrate of a ball grid array 54, 56 (col 1:36-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min and VACCANI the processor substrate comprises a substrate of a ball grid array (BGA), as taught by Dang in order to facilitate removal, attachment and testing of electronic components, as taught by Dang (col. 1:16-19).

Regarding claim 17: Min, as modified by the teaching of VACCANI and Dang discloses the system having all of the claimed features as discussed above with respect to claim 16. It doesn’t explicitly teach the RGA comprises heat traces to distribute heat uniformly in the RGA, wherein the RGA comprises heat traces to evenly distribute heat to allow 
Dang discloses the interposer 12, fig. 1 the RGA 41, 46 (col 1:25-35).has heat traces 74 to distribute heat uniformly in the RGA, wherein the RGA fig. 1 has heat traces 74 to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA 41, 46 (col 1:25-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min, VACCANI and Dang the RGA comprises heat traces to distribute heat uniformly in the RGA, wherein the RGA comprises heat traces to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA, wherein the RGA comprises heat traces to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA, as taught by Dang in order to facilitate removal, attachment and testing of electronic components, as taught by Dang (col. 1:16-19).

4.4.	 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of  VACCANI, as applied to claim 1 above, and further in view of Tanaka et al. 
(US 2013/0250562) hereinafter Tanaka.

Regarding claim 10: Min, as modified by the teaching of VACCANI discloses the apparatus having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach the top-side connector comprises screws to fasten the top-side connector to the processor substrate.
Tanaka discloses the top-side connector 44 has two screws 49 to fasten the top-side connector 44 to plate 37.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Min and VACCANI the top-side connector comprises screws to fasten the top-side connector to the processor substrate, as taught by Tanaka in order to provide robust mechanical connection.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848